        Case 1:20-cv-01497-ELH Document 6-1 Filed 08/12/20 Page 1 of 11


                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Northern Division

DHARMENDRA KUMAR                                :
                                                :
               Plaintiff,                       :
                                                :
v.                                              :       Case No: ELH-20-1497
                                                :
FIRST ABU DHABI BANK USA N.V.                   :
                                                :
            Defendant.                          :
_____________________________________

              MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S
                MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       Defendant, First Abu Dhabi Bank USA N.V. (the “Bank”), by and through undersigned

counsel, respectfully submits this memorandum in support of its motion to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(6).

                                       INTRODUCTION

       Dharmendra Kumar, representing himself, appears to attempt to bring claims alleging

discrimination based on race, age, disability, and genetic information. See June 5, 2020 Complaint,

ECF No. 1, at 4. The Bank brings this motion to dismiss on two primary grounds.

       First, Mr. Kumar failed to file suit within ninety days of receiving a “Dismissal and Notice

of Rights” letter from the Equal Employment Opportunity Commission (“EEOC”). The Court

should dismiss the Complaint, with prejudice, as time-barred.

       Second, even if the Court excuses the suit’s untimeliness, the Complaint fails to satisfy the

basic pleading requirements required to subject the Bank to a federal court lawsuit. Even though

Mr. Kumar is not required to plead a prima facie case of discrimination at this pleadings stage, the

Complaint’s thin allegations fail to satisfy a federal court’s pleading requirements. For example,

the Complaint fails to allege (1) any unlawful discriminatory conduct; (2) that any unlawful

                                                    1
         Case 1:20-cv-01497-ELH Document 6-1 Filed 08/12/20 Page 2 of 11


discriminatory conduct caused any adverse employment action, and/or (3) that the Bank was his

employer or that any facts exist that would otherwise subject the Bank to non-employer liability.

Even more importantly, for each of the specific causes of action that Mr. Kumar apparently

attempts to bring, none state viable causes of action upon which relief may be granted for

additional reasons as explained herein.

                                          BACKGROUND

       Mr. Kumar’s Complaint, read most favorably to him as is required at this stage of the

proceedings, alleges that he has “an anxiety disorder as well as hypertension and diabetes.” See

Compl. at 6. The Complaint references three alleged instances where the CEO of the Bank “used

hostile and abusive language” with him, and another in which someone (presumably the “head of

IT operation”) asked Mr. Kumar his age and/or a “personal family question.” Id. Mr. Kumar

states that he has constant chest pain because of alleged harassment and age discrimination, that

he was admitted to the hospital for acute chest pain and other issues in mid-April 2019, and that

he has suffered because of this pain. Id.

       Although not evident from the Complaint, by way of background, the Bank is a wholly

owned subsidiary of First Abu Dhabi Bank, an international bank based in the United Arab

Emirates. The Bank maintains a branch in Washington, D.C., located at 1430 K Street NW under

a license granted by the Office of the Comptroller of the Currency. The Bank provides an array

of services and credit facilities to its domestic and international clients, with a focus in corporate

and investment banking, personal banking, and private banking. The Bank contracted with

DISYS, an IT-staffing provider headquartered in McLean, Virginia to obtain certain IT

professional consulting services including select staff, one of which was Mr. Kumar. DISYS,

which employed Mr. Kumar, contracted with the Bank to provide his services from January 29,

2019 through April 28, 2019, and then extended the contract through July 31, 2019.

                                                  2
        Case 1:20-cv-01497-ELH Document 6-1 Filed 08/12/20 Page 3 of 11


       On October 20, 2019, Mr. Kumar filed a Charge of Discrimination with the EEOC’s

Washington, D.C. field office. 1     The Charge alleges an employment relationship, albeit

mistakenly, alleges that Mr. Kumar was subject to a hostile work environment, and that he was

discriminated against based on age, disability, and race. 2 In the Charge, Mr. Kumar checked the

boxes on the form for alleged discrimination based on age, disability, and race. He also checked

the box for retaliation, but the “particulars” described acknowledge that he did not make any

alleged complaint until after his alleged termination. Ex. A (“I was terminated, and then went to

complain about the harassment I had endured.”). The Bank filed a position statement with the

EEOC and the EEOC issued a Dismissal and Notice of Rights determination of no findings and

provided Mr. Kumar with a right-to-sue letter, which provides, “Your lawsuit must be filed

WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will

be lost.” Ex. B (emphasis in the original). The EEOC mailed the letter on March 2, 2020. Mr.

Kumar filed this case on June 5, 2020. See Compl.

                                         ARGUMENT

I.     Mr. Kumar’s Case Is Untimely and Time-Barred.

       The statutes on which Mr. Kumar’s allegations must rely require a plaintiff to commence

a court action within ninety days of receipt of a right-to-sue letter from the EEOC. See, e.g., 42

U.S.C. § 12117 (ADA); 42 U.S.C. § 2000e–5 (Title VII); 29 U.S.C. § 626(e) (ADEA). The ninety-


1
 The Complaint does not explain how venue is proper for this action. Mr. Kumar filed his EEOC
Charge in Washington, D.C., the Bank is located in D.C., and none of the facts alleged by Mr.
Kumar are alleged to have occurred in Maryland. The Bank alternatively contends that the Court
should dismiss the case for improper venue pursuant to Rule 12(b)(3).
2
  This Court has recognized that courts commonly consider EEOC charges as integral to a
plaintiff’s complaint such that they can be considered on a motion to dismiss even if not attached
to the plaintiff’s complaint. See Bowie v. Univ. of Md. Med. Sys., ELH-14-03216, 2015 WL
1499465, at *3 n.4 (D. Md. Mar. 31, 2015) (citing, among other cases, Rhodes v. Montgomery Cty.
Dep’t of Corr. & Rehab., AW-12-03172, 2013 WL 791208, at *6 (D. Md. Mar. 1, 2013)).
                                                3
         Case 1:20-cv-01497-ELH Document 6-1 Filed 08/12/20 Page 4 of 11


day period begins to run on the date that the claimant receives the right-to-sue letter. See Davis v.

Va. Commonwealth Univ., 180 F.3d 626, 628 (4th Cir. 1999); Cepada v. Bd. of Educ. of Baltimore

Cty., WDQ-10-0537, 2010 WL 3824221, at *3 (D. Md. Sept. 27, 2010).

       Here, Mr. Kumar’s Complaint does not specify the date on which he received the letter.

See Compl., ECF No. 1. Where the receipt is uncertain or otherwise disputed, courts presume that

the letter was received within three days of the date upon which it was mailed. See Brown v. City

of Baltimore Dep’t of Transp., No. RDB 08–2549, 2009 WL 10684893, at *3 (D. Md. May 5,

2009); Darden v. Cardinal Travel Ctr., 493 F. Supp. 2d 773, 776 (W.D. Va. 2007) (citing Ish v.

Arlington Cty., 918 F.2d 955 (Table), 1990 WL 180127, at *1–2 (4th Cir. Nov. 21, 1990)

(unpublished)). Applying this presumption, Mr. Kumar received the March 2, 2020 letter by

March 5, 2020. The 90-day period thus expired on June 3, 2020, two days before Mr. Kumar filed

his Complaint. 3

       This 90-day filing requirement is not jurisdictional for suit in federal court, but operates

like a statute of limitations subject to principles of waiver, estoppel, and equitable tolling. See

Bowie v. Univ. of Md. Med. Sys., No. ELH-14-03216, 2015 WL 1499465, at *7 (D. Md. Mar. 31,

2015) (citing Laber v. Harvey, 438 F.3d 404, 429 n.25 (4th Cir. 2006)). Nonetheless, the Fourth

Circuit has explained that this ninety-day requirement is to be strictly enforced, even if the plaintiff

is pro se. See Harvey v. City of New Bern Police Dep’t, 813 F.2d 652, 654 (4th Cir. 1987) (finding

an action filed ninety-one days after the claimant’s wife received the notice was not timely); see

Shelton v. Atlantic Bingo Supply Co., No. DKC 11-0952, 2011 WL 4985277, at *2 (D. Md. 2011)



3
  Mr. Kumar dated his Complaint May 29, 2020. ECF No.1, at 8. Courts have held that the date
the complaint is filed governs the determination as to whether a discrimination suit is time-barred
under 42 U.S.C. § 2000e–5, and not the date plaintiff dated and/or signed the complaint. See Reid
v. Columbia Gas of Virginia, No. 2:08CV548, 2009 WL 10731055, at *1 (E.D. Va. Feb. 27, 2009)
(“Unfortunately for [pro-se] Plaintiff, the date Plaintiff dated the Complaint does not govern.”).
                                                   4
         Case 1:20-cv-01497-ELH Document 6-1 Filed 08/12/20 Page 5 of 11


(“Despite Plaintiff's pro se status, the law is clear that the ninety-day filing requirement must be

strictly construed in employment discrimination cases.”). Mr. Kumar’s Complaint does not

indicate any reason why it may have been filed untimely that would allow principles of equitable

tolling to excuse its tardiness.

        This Court has explained that it applies equitable tolling in two situations. See Bowie, 2015

WL 1499465, at *7 (relying on Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000)). In the

first, some wrongful conduct by the defendant must have prevented the plaintiff’s compliance. Id.

(citing Harris, 209 F.3d at 330). In the second, “extraordinary circumstances beyond plaintiffs’

control made it impossible to file the claims on time.” Id. Neither situation is present here.

        In Bowie v. University of Maryland Medical System, this Court considered a similar filing.

Id. at *7–8. In that case, the plaintiff’s ninety-day filing deadline required suit to be filed by

October 9, 2014, but the plaintiff filed suit one day late, on October 10, 2014. Id. at *8. The Court

rejected equitable tolling to excuse the late filing based on alleged disrupted home internet access

and other reasons. Id. The Court emphasized that there was no reason why the filing could not

have been made on October 9, “or any of the eighty-nine days before then.” Id. The Court

concluded, “Plaintiff’s claims are far from sufficient to invoke serious consideration of the

extraordinary remedy of equitable tolling; the doctrine does not extend ‘to what is at best a garden

variety claim of excusable neglect.’” Id. (quoting Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89,

96 (1990)). The Court should dismiss this suit as time-barred.

II.     Even if the Complaint Had Been Timely, the Complaint Still Fails To State a Claim
        Upon Which Relief May Be Granted.

        A.      Standard

        Whether a complaint states a claim for relief is assessed under the requirements of Federal

Rule 8(a)(2), which requires a “short and plain statement of the claim showing that the pleader is


                                                 5
         Case 1:20-cv-01497-ELH Document 6-1 Filed 08/12/20 Page 6 of 11


entitled to relief.” See Brown v. Target, Inc., ELH-14-00950, 2015 WL 2452617, at *8 (D. Md.

May 20, 2015). The purpose of the rule is to allow the defendant “fair notice” of the claims being

made and the “grounds” for entitlement to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–

56 n.3 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Federal pleading requirements do not

impose dismissal for an imperfect statement of the legal theory supporting the asserted claim,

Johnson v. City of Shelby, -- U.S. --, 135 S. Ct. 346, 346 (2014) (per curiam), but “more than bald

accusations or mere speculation” is required. Brown, 2015 WL 2452617, at *8 (citing Twombly,

550 U.S. at 555); see also Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013).

The complaint must contain facts sufficient to “state a claim to relief that is plausible on its face.”

Brown, 2015 WL 2452617, at *8 (quoting Twombly, 550 U.S. at 570).

       At this stage, the facts alleged must be accepted as true and all reasonable inferences drawn

in favor of the plaintiff. E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440

(4th Cir. 2011). The Court “is not required to accept legal conclusions drawn from the facts.”

Brown, 2015 WL 2452617, at *8 (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)); Monroe v.

City of Charlottesville, 579 F.3d 380, 385–86 (4th Cir. 2009), cert. denied, 559 U.S. 991 (2010).

The Court should grant the Rule 12(b)(6) motion to dismiss if “well-pleaded facts do not permit

the court to infer more than the mere possibility of misconduct.” Brown, 2015 WL 2452617, at

*9 (quoting Iqbal, 556 U.S. at 679).

       For complaints alleging unlawful discrimination, even though at the merits stage the

plaintiff would have to establish a prima facie case of unlawful conduct, that is not required at the

pleading stage. See Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002); McCleary-Evans v.

Md. Dep’t of Transp., 780 F.3d 582, 585 (4th Cir. 2015). The complaint, however, must still

satisfy the “ordinary rules for assessing the sufficiency of a complaint.” Brown, 2015 WL

2452617, at *10 (quoting McCleary-Evans, 780 F.3d at 585 (quoting Swierkiewicz, 534 U.S. at

                                                  6
           Case 1:20-cv-01497-ELH Document 6-1 Filed 08/12/20 Page 7 of 11


511)).

          The Court has an obligation to liberally construe the pleadings of pro se litigants, see

Erickson v. Pardus, 551 U.S. 89, 94 (2007), but “liberal construction does not mean that this Court

can ignore a clear failure in the pleading to allege facts which set forth a cognizable claim” or to

“conjure up questions never squarely presented.” See Corneal v. McCurdy, RDB-19-3393, 2020

WL 1914809, at *2 (D. Md. Apr. 20, 2020) (citing Weller v. Dep’t of Soc. Servs., 901 F.2d 387,

391 (4th Cir. 1990), and quoting Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir.

1985)).

          B.     Defects Applicable to All of Mr. Kumar’s Alleged Causes of Action

                 1.      Lack of Causation

          Even if Mr. Kumar’s allegations are true, there is no allegation that the isolated incidents

he describes resulted in some form of adverse consequences to his job. For example, he does not

allege that he was terminated or failed to be promoted as a result of any illegal, discriminatory

conduct. There is no indication from the allegations that he lost his job for any reason, whether

that be an unlawful reason or the mere expiration of his contract term with the entity that employed

him and contracted his work to the Bank.

                 2.      Lack of Duty

          Mr. Kumar does not allege that the Bank employed him nor does he allege any facts that

could expose the Bank to non-employer liability for any of the potential causes of action he alleges.

The Bank will not proffer evidence on this point to avoid the Court needing to consider this motion

as one for summary judgment, but based on the allegations of the Complaint, no duty is alleged.

The Bank notes that the underlying EEOC Charge does allege an employment relationship, which

the Bank contested at the EEOC level, and suggests that this may be the cause of Mr. Kumar’s

failure to allege such a relationship in this Complaint.

                                                   7
         Case 1:20-cv-01497-ELH Document 6-1 Filed 08/12/20 Page 8 of 11


       C.      Specific Defects for Each Alleged Cause of Action

               1.      Race Discrimination/Title VII

       Mr. Kumar’s Complaint lists Title VII as one of the federal statutes on which he brings his

claim on page 4, section II. A., but none of the allegations in the Statement of Claim on page 6

relate in any way to alleged discrimination based on race. He does not, for example, even identify

his race, let alone that the Bank engaged in any unlawful discriminatory conduct, or that any

misconduct in anyway adversely affected him such that he is entitled to legal relief. His EEOC

Charge states, “I believe I have been discriminated against due to my race (Asian), in violation of

Title VII of the Civil Rights Act of 1964, as amended,” but Mr. Kumar appears to have abandoned

that allegation for purposes of this lawsuit. To the extent that the Court construes the Complaint

to make out a claim for alleged race discrimination, such claim cannot proceed and should be

dismissed for failure to state a claim upon which relief may be granted. See also Cobb v. Towson

Univ., ELH–14–02090, 2015 WL 3654562, at *8–10 (D. Md. June 10, 2015) (granting Rule

12(b)(6) motion to dismiss Title VII claims based on complaint’s failure to state a claim, and

explaining that to survive a motion to dismiss in an employment discrimination case under Title

VII, a plaintiff “must include sufficient factual allegations to show plausibly that the plaintiff

suffered an adverse employment action because of her race or protected enforcement activity”)

(internal citations omitted).

               2.      Disability Discrimination

       Mr. Kumar’s claim for discrimination based on disability stems from his allegations

suffering anxiety, hypertension, and diabetes, which he apparently attributes to the Bank’s CEO’s

alleged use of “hostile and abusive language” on three, isolated occasions. See Compl. at 6. The

Americans with Disabilities Act of 1990, as amended (the “ADA”), provides that “[n]o covered

entity shall discriminate against a qualified individual with a disability because of the disability of

                                                  8
        Case 1:20-cv-01497-ELH Document 6-1 Filed 08/12/20 Page 9 of 11


such individual . . . ” 42 U.S.C. § 12112(a). To state a claim, a plaintiff must be a “qualified

individual with a disability,” defined as “an individual with a disability who, with or without

reasonable accommodation, can perform the essential functions of the employment position that

such individual holds or desires.” 42 U.S.C. § 12111(8); Riley v. Weyerhaeuser Paper Co., 898

F. Supp. 324, 326 (W.D.N.C. 1995).

       Here, Mr. Kumar presents no facts to support that he suffers and/or suffered from a

disability while he performed services for the Bank, or that such a disability may have met the

requirements for ADA protection. Nor does Mr. Kumar allege that he requested from the Bank

(or his actual employer, DISYS), any employment accommodation to address his alleged disability

or that the Bank took any adverse action against him because of his alleged disability.

       Mr. Kumar’s allegations of disability discrimination are too thin to sustain his claim. The

Court should dismiss any cause of action alleging disability discrimination or violations of the

ADA.

               3.     Age Discrimination

       Similarly, the Complaint’s allegations based on age discrimination are thin. Mr. Kumar

alleges “age discrimination” “by head of IT operation (Defendant) at work place by asking Plaintiff

age at work place knowing plaintiff over the age of 40 years.” See Compl. at 6. This apparently

is the extent of the factual basis supporting this claim. The EEOC Charge additionally stated that

certain individuals “asked how old I was on a multitude of occasions and made comments that

those younger than me would charge less money for work.” See Ex. A. Even if this allegation

was added to the Complaint, the Complaint still would fail to allege how such isolated comments,

even if true, amounted to unlawful age discrimination or caused any adverse consequence to Mr.

Kumar. See ADEA, 29 U.S.C. § 623(a) (stating employers may not “discriminate against any

individual with respect to . . . compensation, terms, conditions, or privileges of employment,

                                                9
        Case 1:20-cv-01497-ELH Document 6-1 Filed 08/12/20 Page 10 of 11


because of such individual’s age” and may not “limit, segregate, or classify . . . employees in any

way which would deprive or tend to deprive any individual of employment opportunities or

otherwise adversely affect [one’s] status as an employee because of such individual’s age. . . .”);

see also Brown, 2015 WL 2452617, at *10 (dismissing age discrimination allegations despite

allegations that “younger and mostly white store clerks” were given “promotional opportunities”

that plaintiff was denied); McCleary-Evans, 780 F.3d at 585–88 (affirming district court’s grant

of motion to dismiss based on thin allegations of discrimination); Freeman v. Beverly, No. 8:19-

cv-1784PX, 2020 WL 2747392, at *5–6 (D. Md. May 27, 2020) (dismissing age discrimination

claims where no facts supported inference that plaintiff was rejected because of age).

               4.      Discrimination Based on Genetic Information

       Mr. Kumar lists the Genetic Information Nondiscrimination Act (“GINA”) as a basis for

federal question jurisdiction on page four, section II. A. of the Complaint, but he alleges no facts

that in any way implicate such Act. Simply, he does not allege any discrimination based on genetic

information. Even if he did, however, the Court would lack subject matter jurisdiction over such

claim because he failed to raise this with the EEOC. See Brown, 2015 WL 2452617, at *5–7

(dismissing claims not raised in EEOC Charge for lack of subject matter jurisdiction); Bowie, 2015

WL 1499465, at *4 (“The Fourth Circuit has consistently found that plaintiffs failed to exhaust

claims where the complaint alleged a violation on a forbidden basis (i.e., race or sex) not alleged

in any EEOC Charge.”) (internal citations omitted); see id. at *5 (explaining that GINA expressly

incorporates Title VII’s exhaustion requirements for employees covered by Title VII in 42 U.S.C.

§ 2000ff–6(a)(1)); Echols v. Living Classrooms Found., Inc., WDQ-13-03156, 2014 WL 6835559,

at *7 (D. Md. Dec. 2, 2014) (dismissing GINA claim for lack of subject matter jurisdiction where

EEOC Charge did not include GINA claim).



                                                10
       Case 1:20-cv-01497-ELH Document 6-1 Filed 08/12/20 Page 11 of 11



              5.         Retaliation

       To the extent that Mr. Kumar is raising any form of claim for retaliation, which he did in

his EEOC Charge, he apparently has abandoned such claim as there are no factual allegations

sufficient to state such a claim in the Complaint. Even if, however, he had included the alleged

retaliation facts that he included in his EEOC Charge within the Complaint, such facts could not

state a proper cause of action because the Bank’s alleged knowledge came after any alleged

adverse action. See Ex. A (“On August 1, 2019, I was terminated, and then went to HR to complain

about the harassment that I had endured.”).

                                        CONCLUSION

       The Court should dismiss this Complaint with prejudice as time-barred. However, even if

the Court excuses the untimely filing, the Court should dismiss the Complaint because it fails to

state a claim upon which relief may be granted. Simply put, no facts are provided to support a

reasonable inference that Mr. Kumar’s work relationship was negatively affected for any unlawful

discriminatory reason.



Dated: August 12, 2020                        Respectfully submitted,

                                              /s/ Samir A. Aguirre
                                              Matthew Gatewood (Bar No. 14111)
                                              Samir A. Aguirre (Bar No. 19400)
                                              EVERSHEDS SUTHERLAND (US) LLP
                                              700 Sixth Street, N.W., Suite 700
                                              Washington, DC 20001-3980
                                              (202) 383-0100 (telephone)
                                              (202) 637-3593 (facsimile)
                                              mattgatewood@eversheds-sutherland.com
                                              samiraguirre@eversheds-sutherland.com

                                              Attorneys for Defendant First Abu Dhabi
                                              Bank USA N.V.



                                                11
